EXHIBIT 10.01
 
EXECUTIVE SERVICE AGREEMENT
 
THIS EXECUTIVE SERVICE AGREEMENT (the “Agreement”) is deemed made, entered into
and effective this 1st day of May, 2014 (the “Effective Date”)
 
Between: TagLikeMe Corp., a Nevada Corporation, with its principle business
address at 7-8 Conduit Street, Third Floor, Mayfair, London, United Kingdom W1S
2XF
 
(the “Company").
 
And: Thurlestone Associates Limited, a corporate entity controlled by Richard
Elliot-Square, an individual, with its principal business address at 11 Pilgrim
Street, United Kingdom, EC4V 6RN
 
(the "Executive").
 
WHEREAS:
 
A. The Company is a reporting company incorporated under the laws of the State
of Nevada, U.S.A., and has its common shares listed for trading on the OTC
Markets QB under the trading symbol "TAGG";
 
B. The Company, through its wholly-owned subsidiary, was previously in the
business of connecting online users with others while looking for online
information and making it easier to collect and share that information (the
"Prior Business Operations");
 
C. The Company, through its wholly-owned subsidiary, is now in the business
involving oil and gas exploration and production company pursuant to which
leases to certain oilfield properties located primarily in southwest Texas have
been acquired (the "Current Business Operations");
 
D. The Executive, through his wholly-owned entity, Thurleston Associates
Limited, is a professional within the area involving the Prior Business
Operations and provided executive consultant services to the Company in his
capacity as Chief Executive Officer and sole member of the Board of Directors
since July 1, 2012, and desires to continue providing such consultant services
focusing on financing, administrative and the organizational structure of the
Company;
 
E. The Company has retained the Executive in such capacity since July 1, 2012,
and desires to continue to retain the Executive on an independent contractor
basis, and the Executive desires to continue to provide such related services to
the Company as memoralized in this Agreement (collectively, the “General
Services”);
 
F. It is the intention of the Company and the Executive (at times referred to
herein as “Parties”) hereby to memoralize such agreements and understandings
between them relating to the terms and conditions of the General Services and,
correspondingly, it is their further intention that the terms and conditions of
this agreement (the “Agreement”) will replace, in their entirety, all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services;
 
G. The Parties hereto have agreed to enter into this Agreement which replaces,
in its entirety, all such prior discussions, negotiations, understandings and
agreements, and, furthermore, which necessarily clarifies their respective
duties and obligations with respect to the General Services to be provided
hereunder, all in accordance with the terms and conditions of this Agreement;
 
 
1

--------------------------------------------------------------------------------

 
 
H. The Parties desire that this Agreement will not be an employment agreement
but, rather, that the Executive will provide the General Services hereunder as
an independent contractor. The Executive shall allocate, in his discretion, the
amount of time appropriate to providing General Services to the Company and the
manner of the provision of any part of the General Services. Provided however,
all decisions of the Executive in rendering the General Services must be made in
good faith, in the best mutual interests of the Executive and the Company, and
carried out in a manner that is generally consistent with accepted industry
standards for the provision of such General Services.
 
I. This Agreement when duly signed and accepted by the Executive; will define
the duties, responsibilities and obligations of the Executive; set forth and
provide the consideration, expense allowances and any other consideration
offered or provided to the Executive hereunder; and as offered by the Company to
other Executives providing professional services and consulting services to the
Company.
 
J. The Parties desire to confirm the aggregate amount due and owing to Executive
from July 1, 2012 through April 30, 2014 is $225,000.00.
 
NOW THEREFORE, in consideration of the recited ongoing relationship of the
Parties and the promises, covenants, assurances, agreements and financial
compensation provided by and between the Parties all of which is mutually
acknowledged as good and sufficient consideration, by and between the Parties
hereto, and the Company and the Executive hereby promise, covenant and agree as
follows:


1. Remuneration


1.1
The Company shall pay to the Executive a base monthly salary of $10,225.00 from
July 1, 2012 through April 30, 2014. Thereafter, Executive shall be paid a
minimum 10% finders' fee and/or commission on consummated transactions
introduced by the Executive to the Company based upon the negotiated terms of
such transactions and as agreed upon by the Executive and the Company (the
“Executive Fee”).



1.2
The compensation provided for herein will be inclusive of any remuneration
otherwise payable to the Executive may be for serving as a director of the
Company or any subsidiary of the Company at the request of the Company during
the currency of this Agreement.



2. Expenses. The Company shall reimburse the Executive the full amount for all
expenses reasonably incurred by the Executive in the proper performance of the
General Services, where such expenses are pre-approved under this Agreement by
the Company’s Board of Directors (the “Board”) or the controller of the Company
at any specified rate or amount, or upon the Executive providing such receipts
or other evidence as the Company may reasonably require.
 
3. Notice of Termination and Termination of the Agreement


3.1
Any Party can terminate this Agreement upon thirty (30) days written notice
(herein called “Notice of Termination”) to the other Parties. If the Company
terminates the Agreement prior to the Termination Date for any reason other than
the Executive’s gross negligence, the Company shall pay the Executive the amount
of the Executive Fee as required monthly up and to the Termination Date (as
defined below) and an amount equal to forty-eight (48) months of Executive Fees
from the Termination Date (the "Severance Pay"). If the Executive terminates the
Agreement prior to the Termination Date for any reason, the Company shall pay
the Executive the Severance Pay from the date of early termination by the
Executive. .

 
 
2

--------------------------------------------------------------------------------

 
 
3.2
The Executive is required to provide Notice of Termination herein to the Company
and his failure to do so will entitle the Company to only pay the Executive Fee
on a prorated basis up to the date of the Notice of Termination by the Executive
without notice.



3.3
All expenses and other reimbursable cost payable to the Executive hereunder are
payable to the date of effective Notice of Termination as provided hereunder.



4. Term of Agreement. Unless otherwise agreed to in writing by the Parties, this
Agreement will commence on the Effective Date and continue on for a six month
period basis at which date it shall terminate (herein called the “Termination
Date”). The Agreement may be renewed on a six-month basis thereafter upon the
mutual consent of the Parties.
 
5. General Services


5.1
During the continuance of this Agreement the Company hereby agrees to appoint
and to retain the Executive as the President of the Company. The Executive
hereby agrees to be subject to the direction and supervision of, and to have
such authority as is delegated to the Executive by, the Board of Directors of
the Company (the “Board”), consistent with such position. The Executive also
agrees to provide such related services, associated with the position of
President, as the Board may, from time to time, reasonably assign to the
Executive and as may be necessary for the ongoing maintenance and development of
the Company’s various Business Operations and interests during the continuance
of this Agreement (herein collectively described as the “General Services”).



5.2
It being expressly acknowledged and agreed by the Parties that the Executive
will commit to and provide to the Company the General Services on the basis set
forth herein. In this regard it is hereby acknowledged and agreed that the
Executive, as President, shall be entitled to communicate with and shall rely
upon the immediate advice, direction and instructions of the Chief Executive
Officer, and shall have direct responsibility to the Board of Directors as a
whole.



5.3
The Executive will perform the said General Services faithfully, diligently, to
the best of the Executive’s capabilities with the resources at its disposal and
in the best interests of the Company.



5.6
In any event the Executive will not engage in any activity which is in a
conflict of interests with its engagement under this Agreement or contrary to
the best interests of the Company. In that regard, the Executive and the Company
shall regularly consult and make necessary and appropriate records available to
one another to assure them, and each of them, that no potential or actual
conflict of interest arises in the performance of the responsibilities hereunder
by the Executive.



6. Confidentiality, Non-Disclosure, Non-Competition and Non-Circumvention


6.1
The Executive hereby covenants, promises and agrees that he will be provided
with confidential, proprietary and valuable information by the Company about its
clients, properties, prospects and financial circumstances from time to time
during the currency of this Agreement, in order to permit the Executive to
properly, effectively and efficiently carry out its tasks, duties and activities
hereunder. However, by providing such disclosure of Confidential Information to
the Executive, the Company relies on the Executive to hold such information as
confidential and only disclose the same to those parties, whether directors,
officers, employees, agents, representatives or clients and contacts of the
Executive “who need to know”, in order that the Executive can carry out the
objects of this Agreement as provided for herein and as communicated as between
the Company and the Executive during the currency of this Agreement. Due to the
nature of the relationship of the Executive to the Company no more precise
limitations can be placed on the Executive’s use and disclosure of Confidential
Information received from the Company pursuant hereto than as described herein.

 
 
3

--------------------------------------------------------------------------------

 
 
6.2
The general nature of the Agreement between the Parties is that the Executive
will act on the Company’s behalf in the promotion of the Company’s interests and
by way of introductions, consulting to and advising of the Company on matters
related to the Current Business. With the broad mandate and scope of this
relationship the Company must rely on the fiduciary duty of good faith that the
Executive owes the Company as provided under this Agreement and as an Officer of
the Company, when the Company is making disclosure to the Executive of
Confidential Information about Business opportunities and competitive advantages
which the Company has cultivated and developed. All Confidential Information
disclosed to the Executive is disclosed on the strict condition that the
Executive, will not now or at any future time, use such Confidential Information
received from the Company hereunder in any manner inconsistent with the best
interests of the Company, except with the express written permission of the
Company. The result of these terms and conditions of disclosure of Confidential
Information to the Executive by the Company is that the Executive will:




 
(a)
Only disclose such Confidential Information on a “need to know” basis, but it
will be up to the Executive’s reasonable discretion in acting on behalf of and
in the best interests of the Company to determine what group or groups “need to
know” about such information pursuant to the nature and scope of this Agreement;




 
(b)
The disclosure of Confidential Information from the Company to the Executive
further to the intents and purposes of this Agreement will prohibit the
Executive from directly or indirectly using the Confidential Information in a
manner that is in conflict with or contrary to the best interests of the
Company, except with the Company’s written consent;




 
(c)
The Executive will not use Confidential Information in a manner that in the view
of the Company would constitute a direct or indirect use for a purpose which is
in competition with the best interests of the Company or would be a
circumvention of the Company’s right or interest in a particular Business
opportunity.




 
(d)
The meaning of Confidential Information (herein called “Confidential
Information”) will include any information disclosed by the Company that is
declared by the Company either verbally or in writing, depending on the means of
communication of such Confidential Information by the Company to the Executive.




 
(e)
The restrictions on disclosure of Confidential Material do not apply to any of
the following circumstances:



 
(i)
Information forming part of the public domain, which became such through no
disclosure or breach of this Agreement on the Executive’s behalf;



 
(ii)
Information which the Executive can independently prove was received from a
Third Party, which was legally entitled to disclose such information;



 
(iii)
Information which the Executive is legally obligated to disclose in compliance
with any applicable law, statute, regulation, order, ruling or directive of an
official, tribunal or agency which is binding on the Executive, provided that
the Executive must also provide the Company with notice of such disclosure at or
before releasing or disclosing the Confidential Information to such official,
tribunal or agency so that the Company is afforded an opportunity to file a
written objection to such disclosure with such official, tribunal or agency.



 
4

--------------------------------------------------------------------------------

 
 
6.3
The Executive understands, acknowledges and agrees that the covenants to keep
the Confidential Information confidential and not disclose it to Third Parties,
except in conformity with this Agreement, is necessary to protect the
proprietary interests of Company in such Confidential Information and a breach
of these covenants would cause significant loss to the Company in regard to its
competitive advantage, market opportunities and financial investment associated
with protection of its Confidential Information.



6.4
The Executive further understands, acknowledges and agrees that a breach of
these covenants of confidentiality, non-disclosure, non-competition and
non-circumvention under this Section 7 (in combination the “Covenants of
Confidentiality, Non-Circumvention and Non Disclosure”), will likely cause such
irreparable harm to the Company that damages alone would be an inadequate remedy
and the Executive consent and agree such equitable remedies including injunctive
relief against any further breach which are reasonably justified in addition to
any claim for damages based on a breach of these Covenants of Confidentiality,
Non-Circumvention and Non Disclosure.



6.5
The Parties mutually acknowledge, confirm and agree that the Covenants of
Confidentiality, Non-Circumvention and Non-Disclosure will survive Termination
of this Agreement and will continue to bind the Executive to protect the
Company’s interest in such Confidential Information disclosed pursuant hereto.



7. Governing Law, Jurisdiction and Currency


7.1
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, without giving effect to the principles of conflicts of
law thereof.



7.2
Unless otherwise mutually agreed to in writing by the Parties, any action,
proceeding or arbitration in regard to a dispute or direction relating to the
subject matter of this Agreement will be solely within the jurisdiction of the
appropriate court, tribunal or arbitrator of competent jurisdiction within the
State of Nevada.



7.3
Unless otherwise expressly provided for herein or agreed upon in writing by the
Parties, all references to money or money consideration are deemed to be in
United States Currency (“US$”)



8. Notice


8.1
All notices to be given with respect to this Agreement, unless otherwise
provided for, shall be given to Cleary, the Company and the Executive at the
respective addresses, fax numbers and email addresses shown below or otherwise
communicated by the Parties to each other for such notice and service matters
during the currency of this Agreement.



8.2
All notices, requests, demands or other communications made by a Party will be
deemed to have been duly delivered: (i) on the date of personal delivery
utilizing a process server, courier or other means of physical delivery to the
intended recipient (“Personal Service”); or (ii) on the date of facsimile
transmission (the “Fax”) on proof of receipt of the Fax; or (iii) on the date of
electronic mail (the “email”) with verifiable proof of receipt of such email; or
(iv) on the seventh (7th) day after mailing by registered mail with postage
prepaid (“Registered Mail”), to the Party’s address, Fax number, email address
set out in this Agreement or such other addresses Fax numbers or email address
as the Parties or their Representatives may have from time to time during the
currency of this Agreement or thereafter and communicated to the other Parties
for the purposes of this Agreement.

 
9. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and replaces, restates in full
and supersedes all other prior agreements and understandings, both written and
oral.
 
10. Assignments. The Parties agree that neither will assign this Agreement
without prior written consent of the other Party.


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is hereby signed, sealed and duly executed by
the Parties on the Effective Date first above written.
 

  TagLikeMe Corp.          
Date: May __, 2014
By:
           

 

  Thurlestone Associates Limited          
Date: May __, 2014
By:
        Richard Elliot-Square  

 
 
 
 6

--------------------------------------------------------------------------------